Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-24 & new claims 25-33 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 22-24, 29, 30, 32 & 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the actuating element" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  This also renders the claim indefinite because it is not clear if the claim was intended to recite “the actuating device” that was recited in Claim 3 OR was intended to refer to some component that was separate from the “actuating device” of the claims.
Because Claim 3 specifies that the “actuating device has a contact portion”, this is describing that the contact portion is a part of the actuating device.  So Claim 17 will be interpreted as intending to recite “the actuating device
Regarding Claim 22, the phrase "more particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
To expedite prosecution, Claim 22 will be interpreted such that the narrower language is merely an exemplary of the remainder of the claim and therefore is not required.
Claim 23 is indefinite because the claim is identified as being a method claim, but the claim does not positively recite any method steps.  
Claims 24 & 33 are rejected by virtue of their dependency on Claim 23.
Claim 29 recites the limitation "the contact element" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  This also renders the claim indefinite because it is not clear if the claim was intended to recite “the contact portion” that was recited in Claim 8 OR was intended to refer to some different component.
Because Claim 8 specifies that the actuating device “has a contact portion”, this is describing that the contact portion is a part of the actuating device.  So Claim 29 will be interpreted as intending to recite “the contact portion” in Line 1.
Claim 32 recites “an outlet of the suction sound absorber” twice.  This renders the claim indefinite because the claim (as written) is disclosing that the applicant’s invention has two separate outlets for the suction sound absorber.
Based on the examiners understanding of the applicant’s invention, Claim 32 will be interpreted as intending to recite “wherein the bore of the suction sound absorber comprises an outlet of the suction sound absorber”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11, 12, 14, 17, 22, 23, 24, 29 & 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berwanger et al (US 2011/0311382 A1) (Berwanger hereinafter).
Regarding Claim 1, Berwanger teaches:  A coolant compressor (1) having an electrical drive unit (4), a cylinder housing (2), a crankshaft (33) drivable by the electrical drive unit (Figure 3) and a piston (3) drivable by the crankshaft and guided in a working volume of the cylinder housing for cyclical compression of a coolant (Figures 2 & 3), which can be conveyed into the working volume via a suction valve (5) comprising a suction opening (35) and a valve-closing element (36), cyclically closing the suction opening, wherein an actuating device (7, 9, 18) is provided, which is designed to open the valve-closing element cyclically (Figure 4; Abstract; Paragraph 61).  
Regarding Claim 2, Berwanger teaches the invention as disclosed above in Claim 1, wherein Berwanger further teaches:  wherein the valve-closing element (36) can only be opened on a supporting basis by the actuating device
Regarding Claim 3, Berwanger teaches the invention as disclosed above in Claim 1, wherein Berwanger further teaches:  wherein the actuating device (7, 9 & 18) has a contact portion (7) that is engaged with, or can be brought into engagement with, the valve-closing element (Figures 2 & 4), wherein the actuating device is designed to open the valve-closing element cyclically by moving the contact portion (Paragraph 62).  
Regarding Claim 4, Berwanger teaches the invention as disclosed above in Claim 3, wherein Berwanger further teaches:  wherein the contact portion (7) is or can be brought into contact with the side of the valve-closing element (36) facing away from the piston (3) in order to open the element by exerting a pressure force (Paragraph 62; Figure 4).  
Regarding Claim 5, Berwanger teaches the invention as disclosed above in Claim 1, wherein Berwanger further teaches:  wherein the opening of the valve-closing element (36) can be initiated with the actuating device (7, 9 & 18) at an equilibrium of the coolant pressure on both sides of the valve-closing element (Please note that the claim doesn’t require that the valve-closing element is actually opened when there is an equilibrium of the coolant pressure on both sides of the valve-closing element, merely that it “CAN” be initiated.  The valve-closing element of Berwanger is capable of being opened when there is an equilibrium of pressure on both sides of the valve-closing element).  
Regarding Claim 6, Berwanger teaches the invention as disclosed above in Claim 1, wherein Berwanger further teaches:  wherein the valve-closing element (36) is cyclically closable by means of the actuating device
Regarding Claim 7, Berwanger teaches the invention as disclosed above in Claim 1, wherein Berwanger further teaches:  wherein the actuating device (7, 9 & 18) is designed to open the valve-closing element cyclically as a function of the crank angle of the crankshaft (Figures 3, 4, 6 & 7; In this embodiment of Berwanger's compressor assembly, the actuating device (7, 9 & 18) is operably coupled to an eccentric of the crankshaft (33).  So as the crankshaft rotates, this would result in a cyclical operation of the valve-closing element).  
Regarding Claim 8, Berwanger teaches the invention as disclosed above in Claim 1, wherein Berwanger further teaches:  wherein the actuating device (7, 9 & 18) is mechanically coupled to the crankshaft (Figures 3, 4, 6 & 7) and comprises an actuating element (7 & 18), which has a contact portion (7) that can be brought into contact or is in contact with the valve-closing element (36; Figure 4).  
Regarding Claim 11, Berwanger teaches the invention as disclosed above in Claim 8, wherein Berwanger further teaches:  wherein the actuating device (7, 9 & 18) has a control element (9) in operative contact with an actuating portion (18) of the actuating element (7 & 18), which control element (9) is connected for conjoint rotation to the crankshaft (33; Figures 4, 6 & 7), 
wherein actuating element (7 & 18) and control element (9) are designed such that a rotational movement of the crankshaft can be converted into a pivoting movement or a translational movement of at least the contact portion (7) of the actuating element (Paragraph 72 and Figures 4, 6 & 7).  
Regarding Claim 12, Berwanger teaches the invention as disclosed above in Claim 11, wherein Berwanger further teaches:  wherein the control element (9) has a guide surface (the inner surface of the control element that surrounds the eccentric of the crankshaft) contacting the actuating portion (18; This surface has at least indirect contact with the actuating portion through the body of the control member) of the actuating element (7 & 18), the guide surface being formed eccentrically to the longitudinal axis of the crankshaft (Figures 4, 6 & 7; The identified guide surface surrounds an eccentric of the crankshaft (33), so this guide surface would also be formed eccentrically to the longitudinal axis of the crankshaft).  
Regarding Claim 14, Berwanger teaches the invention as disclosed above in Claim 12, wherein Berwanger further teaches:  wherein the actuating element (7 & 18) has a lever-shaped main body, wherein a first lever arm of the main body has the actuating portion and a second lever arm of the main body has the contact portion (see the annotation of Figure 4 below).  

    PNG
    media_image1.png
    618
    932
    media_image1.png
    Greyscale

Regarding Claim 17, Berwanger teaches the invention as disclosed above in Claim 3, wherein Berwanger further teaches:  wherein a cross-sectional area of the contact portion (7) of the actuating element (7, 9, 18) is small relative to a cross-sectional area of the suction opening (Figures 2 & 4; The contact portion (7) of the actuating element extends through the suction opening (35), so the radial cross-sectional area of the contact portion of the actuating element will be smaller than the radial cross-sectional area of the suction opening).  
Regarding Claim 22, Berwanger teaches the invention as disclosed above in Claim 8, wherein Berwanger further teaches:  wherein the actuating element (7 & 18) comprises a first portion, more particularly a straight portion, that is translationally movable parallel to the piston, and a second, bent portion that reaches behind the suction opening and supports the contact portion so that it is likewise movable translationally parallel to the piston (see the annotation of Figure 4 below).

    PNG
    media_image2.png
    618
    932
    media_image2.png
    Greyscale

Regarding Claim 29, Berwanger teaches the invention as disclosed above in Claim 8, wherein Berwanger further teaches:  wherein the contact element is shaped flat (see Figures 4 & 6; The contact element of Berwanger is shaped flat in the same way as it is in the applicants and has a bent connecting portion, wherein the connecting portion connects the actuating element to the contact portion (see the annotation of Figure 4 below).  

    PNG
    media_image3.png
    618
    886
    media_image3.png
    Greyscale

Regarding Claim 30, Berwanger teaches the invention as disclosed above in Claim 29, wherein Berwanger further teaches:  wherein the actuating element (7 & 18) has a lever shaped main body, and the connecting portion connects the lever-shaped main body of the actuating element to the contact portion.  

    PNG
    media_image1.png
    618
    932
    media_image1.png
    Greyscale


Claims 23 & 24 are method claims directed to the apparatus as disclosed in Claims 1 & 3 (respectively).  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claims 23 & 24 are rejected under the same reasoning as those used to reject Claims 1 & 3 (respectively).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 18-21, 27, 28, 31 & 32 are rejected under 35 U.S.C. 103 as being unpatentable over Berwanger.
Regarding Claim 18, Berwanger teaches the invention as disclosed above in Claim 3, wherein Berwanger is silent regarding:  wherein the contact portion is formed by a resilient contact element
HOWEVER, Berwanger does teach how the auxiliary element (18) that operably engages with the identified contact portion (7; see Figure 4 & Paragraph 67) is composed of a plastic material (see Paragraph 70).  So while Berwanger is silent regarding what material is used to form the actuator rod, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the rod of the actuating element could have been at least manufactured out of plastic (which would be a resilient material) since Berwanger does explicitly describe how other parts of the valve actuating system is manufactured out of plastic.
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that the contact portion of the actuating element could be formed out of plastic, as taught by Berwanger.  Plastic is known as being lighter, more durable & more resistant to corrosion when compared to other elements.
Regarding Claim 19, Berwanger teaches the invention as disclosed above in Claim 18, wherein Berwanger further teaches:  wherein the contact element (7) is shaped flat (see Figures 4 & 6; The contact element of Berwanger is shaped flat in the same way as it is in the applicants invention, in that the actuating element & contact portion are bent within the same flat plane, as the applicant described this feature on Page 25 - Lines 21-23 where with respect to the contact  and has a bent connecting portion, wherein the connecting portion connects the actuating element to the contact portion (see the annotation of Figure 4 below).  

    PNG
    media_image3.png
    618
    886
    media_image3.png
    Greyscale

Regarding Claim 20, Berwanger teaches the invention as disclosed above in Claim 19, wherein Berwanger further teaches:  wherein the contact portion is arranged substantially parallel to a bore axis of the suction opening and that the connecting portion has at least one V-shaped bend (see the annotation of Figure 3 below; The contact portion of the actuating element extends through the suction opening (35) would therefore be arranged substantially parallel to the bore axis of the suction element.  The identified “bent portion” is also shown to be “v-shaped”.).  
Regarding Claim 21, Berwanger teaches the invention as disclosed above in Claim 3, wherein Berwanger further teaches:  wherein the contact portion (7) is guided at least in certain sections in a bore of the cylinder head cover for the cylinder head arrangement (see the annotation of Figure 4 below) and/or in a bore of a suction sound absorber (Please note that due to the use of the term “and/or”, the contact portion only needs to be guided by one of the cylinder head cover for the cylinder head arrangement OR in the bore of a suction sound absorber).

    PNG
    media_image4.png
    618
    886
    media_image4.png
    Greyscale

Regarding Claim 27, Berwanger teaches the invention as disclosed above in Claim 18, wherein Berwanger further teaches:  wherein the resilient contact element is made from spring wire or plastic (Berwanger was modified in view of Claim 18 to have the actuating element (7) constructed out of plastic, such as was done with the auxiliary element (18) that is operably engaged with the actuating element.).  
Regarding Claim 28, Berwanger teaches the invention as disclosed above in Claim 19, wherein Berwanger further teaches:  wherein the actuating element (7, 9 & 18) has a lever shaped main body, and the connecting portion connects the lever-shaped main body of the actuating element to the contact portion (see the annotation of Figure 4 below).  

    PNG
    media_image5.png
    618
    886
    media_image5.png
    Greyscale

Regarding Claim 31, Berwanger teaches the invention as disclosed above in Claim 20, wherein Berwanger further teaches:  wherein a plane formed by the contact element (7) is oriented parallel to the longitudinal axis of the crankshaft (see the annotation of Figure 3; The radial plane formed by the contact element of the actuating element (7) would be oriented parallel to the longitudinal axis of the crankshaft (33)).  
Regarding Claim 32
HOWEVER, since the incorporation of the “suction sound absorber” was identified in Claim 21 as being an alternative component (as an alternate to the cylinder head cover for the cylinder head arrangement), this feature was not examined in the rejection of Claim 21.   Because the “suction sound absorber” was not examined in the preceding claim, Claim 32 is not being given any patentable weight because it is drawn to one of the alternatives that was not examined.).  

Claims 25 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Berwanger in further view of Brabek (US 6,293,774 B1) (Brabek hereinafter).
Regarding Claims 25 and 33, Berwanger teaches the invention as disclosed above in Claim 1, wherein Berwanger is silent regarding:  wherein the valve-closing element comprises a valve spring.  
However, Brabek teaches a gas compressor with a piston displaceable within a cylinder and a valve plate provided with a suction bore & a valve spring (see Abstract).  Having the suction valve-closing element comprise a valve spring would provide the benefit that if the valve actuation assembly fails, the valve element will be biased into the closed position.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Berwanger to further comprise a valve spring (as taught by Brabek) to provide the benefit of ensuring the valve is always biased into a closed position.
When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Therefore, Claim 33 is rejected under the same reasoning as those used to reject Claim 25.

PLEASE NOTE:  The rejections of Claims 9, 10, 15, 16 & 26 uses a rejection of combining two embodiments being taught by Berwanger.  These rejections have been separated from the other 35 USC 103 rejection using just on embodiment of Berwanger to help avoid confusion.
Claims 9, 10, 15, 16 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Berwanger.
Regarding Claim 9, Berwanger teaches the invention as disclosed above in Claim 8, wherein the embodiment of Berwanger being relied upon for the rejection of Claim 8 (specifically the embodiment shown in Figures 2-4, 6 & 7) fails to teach:  wherein the actuating element is connected in an articulated manner to the cylinder housing or a cylinder head cover of a cylinder head arrangement.  
HOWEVER, Berwanger teaches a second embodiment where the valve-closing element (36) is operably engaged by an actuating element (7) where a moveable arm (26) is operatively associated with the actuator element (7) by means of a connecting rod (48), where a linear translation of a connecting rod (48) acts on one end of the moveable arm (26) which in turn results in an opposite linear translation of an actuator element (7), see Paragraph 83 & Figures 11-13.  For clarity, see the annotation of Figure 6 below for the proposed modification.  Incorporating this moveable arm into the embodiment shown in Figure 4 would result in the actuating element (the moveable arm) being connected in an articulated manner to the cylinder housing or a cylinder head cover of a cylinder head arrangements (the moveable arm pivots on a pin).

    PNG
    media_image6.png
    557
    787
    media_image6.png
    Greyscale

Berwanger specifically discloses how the moveable arm (26) is designed to be operably engaged with the actuating element (7) in Paragraph 83, so the examiner holds that it would have been obvious to a person having ordinary skill that the moveable arm could also be used to reciprocate the actuating element in the embodiment shown in Figure 4.  Making the proposed modification would provide several benefits including creating a more compact pump assembly (where the embodiment shown in Figure 4 requires more room radially, with respect to the rotational axis of the crankshaft, to accommodate the reciprocation of the entire actuating element (7)) AND having the parts be separate pieces would allow for cheaper maintenance costs (since in the embodiment shown in Figure 4, if the portion of the actuating rod (7) that contacts the valve becomes damaged the entire rod would need to be replaced.  Whereas with the proposed 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Berwanger shown in Figure 4 to further comprise a moveable arm (as taught by Berwanger in Figures 11-13) to provide the benefit of creating a more compact compressor assembly & cheaper maintenance costs while maintaining the same operation.
Regarding Claim 10, Berwanger teaches the invention as disclosed above in Claim 8, wherein the embodiment of Berwanger being relied upon for the rejection of Claim 8 (specifically the embodiment shown in Figures 2-4, 6 & 7) fails to teach:  wherein the actuating element is mounted pivotably about a pivot axis oriented parallel to the longitudinal axis of the crankshaft.  
HOWEVER, Berwanger teaches a second embodiment where the valve-closing element (36) is operably engaged by an actuating element (7) where a moveable arm (26) is operatively associated with the actuator element (7) by means of a connecting rod (48), where a linear translation of a connecting rod (48) acts on one end of the moveable arm (26) which in turn results in an opposite linear translation of an actuator element (7), see Paragraph 83 & Figures 11-13.  For clarity, see the annotation of Figure 6 below for the proposed modification.  Incorporating this moveable arm into the embodiment shown in Figure 4 would result in the actuating element (the moveable arm) being mounted pivotably about a pivot axis oriented parallel to the longitudinal axis of the crankshaft (the moveable arm pivots on a pin which extends parallel to the longitudinal axis of the crankshaft, as shown in Figure 12).

    PNG
    media_image6.png
    557
    787
    media_image6.png
    Greyscale

Berwanger specifically discloses how the moveable arm (26) is designed to be operably engaged with the actuating element (7) in Paragraph 83, so the examiner holds that it would have been obvious to a person having ordinary skill that the moveable arm could also be used to reciprocate the actuating element in the embodiment shown in Figure 4.  Making the proposed modification would provide several benefits including creating a more compact pump assembly (where the embodiment shown in Figure 4 requires more room radially, with respect to the rotational axis of the crankshaft, to accommodate the reciprocation of the entire actuating element (7)) AND having the parts be separate pieces would allow for cheaper maintenance costs (since in the embodiment shown in Figure 4, if the portion of the actuating rod (7) that contacts the valve becomes damaged the entire rod would need to be replaced.  Whereas with the proposed 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Berwanger shown in Figure 4 to further comprise a moveable arm (as taught by Berwanger in Figures 11-13) to provide the benefit of creating a more compact compressor assembly & cheaper maintenance costs while maintaining the same operation.
Regarding Claim 15, Berwanger teaches the invention as disclosed above in Claim 9, wherein Berwanger further teaches:  wherein the cylinder head cover of the cylinder head arrangement forms a bearing point for the actuating element (As noted in the rejection of Claim 9 above, the moveable arm (26) shown in Figures 11-13 has been incorporated into the actuating element in the embodiment shown in Figure 4, where the moveable arm pivots on a pin (which would be the bearing point for the actuating element)), or in that a bracket is formed on the cylinder head cover of the cylinder head arrangement, which bracket forms a bearing point for the actuating element.  
Regarding Claim 16, Berwanger teaches the invention as disclosed above in Claim 11, wherein Berwanger further teaches:  wherein the main body of the actuating element (7 & 18) has at least one bend.  
HOWEVER, the embodiment of Berwanger being relied upon for the rejection of Claim 8 (specifically the embodiment shown in Figures 2-4, 6 & 7) fails to teach:  the main body of the actuating element has at least one bend with a bend axis of each bend is oriented substantially parallel to the longitudinal axis of the crankshaft
HOWEVER, Berwanger teaches a second embodiment where the valve-closing element (36) is operably engaged by an actuating element (7) where a moveable arm (26) is operatively associated with the actuator element (7) by means of a connecting rod (48), where a linear translation of a connecting rod (48) acts on one end of the moveable arm (26) which in turn results in an opposite linear translation of an actuator element (7), see Paragraph 83 & Figures 11-13.  For clarity, see the annotation of Figure 6 below for the proposed modification.  Incorporating this moveable arm into the embodiment shown in Figure 4 would result in the actuating element (the moveable arm) having a bend axis that was oriented substantially parallel to the longitudinal axis of the crankshaft (see the annotated figure below).  Please note that the proposed modification would still read on the limitations presented in the preceding claims.  The moveable arm (26) would still have “a lever-shaped main body” as described Claim 14.  The proposed modification would not alter the previously identified control element (9) of the actuating device, so the limitations directed to the control elements & how it operates (as described in Claims 11 & 12) would still be taught. 

    PNG
    media_image6.png
    557
    787
    media_image6.png
    Greyscale

Berwanger specifically discloses how the moveable arm (26) is designed to be operably engaged with the actuating element (7) in Paragraph 83, so the examiner holds that it would have been obvious to a person having ordinary skill that the moveable arm could also be used to reciprocate the actuating element in the embodiment shown in Figure 4.  Making the proposed modification would provide several benefits including creating a more compact pump assembly (where the embodiment shown in Figure 4 requires more room radially, with respect to the rotational axis of the crankshaft, to accommodate the reciprocation of the entire actuating element (7)) AND having the parts be separate pieces would allow for cheaper maintenance costs (since in the embodiment shown in Figure 4, if the portion of the actuating rod (7) that contacts the valve becomes damaged the entire rod would need to be replaced.  Whereas with the proposed 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the compressor assembly of Berwanger shown in Figure 4 to further comprise a moveable arm (as taught by Berwanger in Figures 11-13) to provide the benefit of creating a more compact compressor assembly & cheaper maintenance costs while maintaining the same operation.
Regarding Claim 26, Berwanger teaches the invention as disclosed above in Claim 16, wherein Berwanger further teaches:  wherein the at least one bend comprises at least one bend per lever arm (Figure 13; the moveable arm (26) that has been incorporated into the embodiment shown in Figure 4, see the rejection of Claim 16 above) has at least one bend).  

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 specifies that the guide surface of the control element is formed by an annular groove arranged on an end face of the control element facing the drive unit or on an end face facing away from the drive unit.
In the applicants claimed invention, the guide surface contacts the actuating portion of the actuating element & is also formed eccentrically to the longitudinal axis of the crankshaft.  While the closest prior art does have a feature that can be interpreted as being the “guide surface”, this feature is formed as a bore and it is the examiners opinion that the art of record considered as a 
For these reasons, the examiner finds Claim 13 to contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inoue et al (US 2009/0104050 A1) (Inoue hereinafter).  For clarity, Inoue is considered pertinent because this reference teaches having a suction muffler mounted on the inlet of a reciprocating piston compressor.  This would be relied upon if the applicant modified the claims to specify that their invention included a suction sound absorber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/C.J.B/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746